UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-7064



HORACE MONTAGUE,

                                              Plaintiff - Appellant,

          versus


PATRICK CONROY, Warden, Maryland House of
Correction-Annex;   BURLIE  FRINK,   Head  of
Security, Maryland House of Correction-Annex;
JOHN DOE, Head of Records, Maryland House of
Correction-Annex,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-03-3191-AW)


Submitted:   August 23, 2006             Decided:   September 8, 2006


Before WILKINSON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bert Walter Kapinus, Hyattsville, Maryland, for Appellant. Glen
William Bell, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Horace    Montague   appeals     the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.            We have

reviewed the record and find no reversible error.            Accordingly, we

affirm for the reasons stated by the district court.            Montague v.

Conroy, No. CA-03-3191-AW (D. Md. June 17, 2005). We dispense with

oral   argument     because   the   facts   and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                   AFFIRMED




                                    - 2 -